Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: unite configured to in claims 15-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Chen (20170192236).
Regarding claim 1, Chen discloses an image processing method for an electronic device including
a lens unit, comprising (see abstract and figure 2):
determining a to-be-buffered image size according to a size of an input image and
anti-distortion parameters of the lens unit (pars. 19-22 and 39);
generating, based on the input image and the anti-distortion parameters, an anti-
distortion buffer image having an image size according to the to-be-buffered image size (fig. 5, pars. 23 and 47-48, the image blocks have an anti-distortion parameter applied to them to create an image, this must be done through a buffer image).
	Regarding claims 2-3, see pars. 23 and 47-48.  Each image blocks consists of pixel row.  The anti distortion parameters are applied to each image to create the new undistorted image.  The image blocks are done block by block which reads on progressively on each row.  

	Regarding claim 5, see figure 2 and pars. 37-41 and 48 which has the full equation used.
	Regarding claim 6, see pars. 47-48 which discusses using the lens center to map the distortion.
	Regarding claim 8, these equations are simple area equations and row and column equations that are taught in pars. 47-48.  The block by block method of Chen would apply the distortion parameters for each pixel in each row and column.  
	Regarding claims 9-10, see pars. 45-48 and 52.  Chen disclose finding the distortion equation on a pixel by pixel bases to create a new image.  
Regarding  claim 11, see figure 2 and pars. 37-38.
Regarding claim 12, see the rejection of claim 1.  The block by block technique disclosed by Chen would fix the distortion on a row by row bases.  In Chen, the system goes from one block to another block.  
Regarding claim 13, the rejection of claim 1 discloses that the undistorted image is outputted. 
 Regarding claims 14-15, see the rejection of claim 1, figure 5 and par. 4 which describes an apparatus. 


	

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Reitan (20130249947).
Regarding claim 16, Reitan teaches the specifics of a VR device including a device that has an accelerometer in par. 1037.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Chen the specific sensor as taught by Reitan because it allows the system to input the data parameters to compensate for movement.
Regarding claim 17, see par. 75 of Reitan which teaches a GPU.
Regarding claim 18, see par. 67 of Reitan.  

Allowable Subject Matter
Claims 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622.  The examiner can normally be reached on 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666